Citation Nr: 0605174	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  04-33 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service-connected burial benefits.

3.  Entitlement to accrued benefits in excess of $4,330.00.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had periods of active service from August 1941 to 
February 1946, including as a prisoner-of-war (POW).  He died 
on October [redacted], 2002.  The appellant is his surviving son.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from January 2003 and June 2003 
determinations and a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines. 

Below, the Board REMANDS these claims to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  


REMAND

The appellant seeks service connection for the cause of the 
veteran's death, burial benefits in excess of $300.00, or 
more specifically, in the amount payable to a veteran who 
died of a service-connected disability, and accrued benefits 
in excess of $4,330.00.  Additional action is necessary to 
decide these claims.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
his or her claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA has not strictly 
complied with the VCAA by providing the appellant adequate 
assistance with regard to his claims.  Accordingly, any 
decision to proceed in adjudicating these claims would 
prejudice the appellant in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

With regard to the claim for service connection for the cause 
of the veteran's death, the appellant asserts that 
polymyositis, an inflammatory muscle disease and the cause of 
the veteran's death, developed secondary to immunologic 
dysfunction that resulted from the veteran's poor health 
caused by malnutrition and stress during his service as a 
POW.  The appellant also asserts that polymyositis is related 
to the veteran's service-connected polyneuropathy, a 
condition that typically causes muscle weakness and wasting 
and gland dysfunction, and as such, both service-connected 
and nonservice-connected disabilities played roles in the 
veteran's death.   

The appellant has submitted private medical evidence that 
supports, in part, his assertions.  Despite this fact, VA has 
not yet conducted further medical inquiry in an effort to 
determine whether, as alleged, the veteran's service or a 
service-connected disability caused or contributed to his 
death. 

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  A medical 
examination or medical opinion is deemed necessary if, in 
part, the record does not include sufficient competent 
medical evidence to decide the claim.  In this case, such an 
opinion is necessary.  

With regard to the claim of entitlement to service-connected 
burial benefits, the Board notes that VA has paid the 
appellant burial benefits in the amount of $300.00, the 
amount that is payable for death due to a nonservice-
connected disability.  However, the appellant seeks 
additional burial benefits in an amount payable for death due 
to a service-connected disability.  The appellant's claim in 
this regard is inextricably intertwined with the claim of 
entitlement to service connection for the cause of the 
veteran's death.  The opinion the Board has requested in 
support of such claim might establish that a service-
connected disability played a role in the veteran's death, 
thereby entitling the appellant to additional burial 
benefits.  The Board thus defers consideration of this claim 
until the development requested above is completed.  

With regard to the claim of entitlement to accrued benefits 
in excess of $4,330.00, the appellant asserts that there are 
many more benefits to which the veteran was entitled at the 
time of his death and for which he was not being paid.  

Certain individuals may be paid accrued benefits (due and 
unpaid for a period not to exceed two years) to which a 
decedent was entitled at the time of his death under existing 
ratings or based on evidence in the file at the time of the 
decedent's death.  38 U.S.C.A. § 5121(a) (West 2002); 38 
C.F.R. § 3.1000 (2005).  The appellant's claim for accrued 
benefits is based on his status as a surviving child of a 
veteran and is separate from, but derivative of, any claim 
that the veteran filed prior to his death. In other words, 
the appellant takes any claim of the veteran as it stood on 
the date of his death.  Zevalkink v. Brown, 102 F.3d 1236, 
1242 (Fed. Cir. 1996).  Hence, in order for the appellant to 
be entitled to accrued benefits, the veteran must have had a 
claim for VA benefits pending at the time of his death or 
have been entitled to such benefits under an existing rating 
or decision.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).

In this case, the claims file includes documentation showing 
that, at the time of his death, the veteran had multiple 
claims for VA benefits pending.  For instance, in a rating 
decision dated in March 2000, the RO denied the veteran 
entitlement to service connection for, in pertinent part, 
ischemic heart disease, malnutrition, intestinal parasitism, 
peptic ulcer disease, beriberi, dysentery, irritable bowel 
and syndrome.  The RO also denied reopening a previously 
denied claim of entitlement to service connection for 
pulmonary tuberculosis with bronchiectasis.  Thereafter, in a 
comprehensive written statement referring to such decision, 
which the RO received in January 2001, the veteran indicated 
that he believed he was entitled to such benefits.  The Board 
construes such statement as a notice of disagreement with the 
March 2000 rating decision, to which the RO never responded 
by issuing a statement of the case.  Also, in a written 
statement received at the RO in May 2002, the veteran filed 
claims of entitlement to service connection for 
polyneuropathy and polymyositis.  The RO granted the former 
claim in a rating decision dated in September 2002, but did 
not decide the latter claim.  

The RO has not yet considered in the first instance, for 
accrued benefits purposes, the previously noted pending 
claims.  Such action should be taken on remand.  

This appeal is REMANDED for the following action:

1.  AMC should forward the claims file to 
a VA examiner for review of all pertinent 
documents therein.  AMC should ask the 
examiner to confirm in his written report 
that he conducted such a review, 
including of the service medical records 
and all records, reports and statements 
from private health care providers.  
Following the review, the examiner 
should:

(a) offer an opinion as to 
whether the veteran had 
ischemic heart disease, 
malnutrition, intestinal 
parasitism, peptic ulcer 
disease, beriberi, dysentery, 
irritable bowel syndrome, 
pulmonary tuberculosis, 
bronchiectasis, and/or 
polymyositis prior to his 
death, and if so, whether any 
such condition was at least as 
likely as not related to his 
period of active service, 
including as a POW; 

(b) if offering an opinion that 
conflicts with private medical 
evidence of record, explain the 
basis for refuting such 
opinion; 

(c) offer an opinion as to 
whether it is at least as 
likely as not that any 
disability related to the 
veteran's service, including 
his service-connected 
peripheral neuropathy of all 
extremities, caused or 
contributed to his October 2002 
death; 

(d) explain whether there is a 
relationship between polymyositis 
and the veteran's service-connected 
peripheral neuropathy of all 
extremities; and 

(e) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

4.  AMC should then readjudicate the 
claims of entitlement to service 
connection for the cause of the veteran's 
death, entitlement to service-connected 
burial benefits, entitlement to ischemic 
heart disease, malnutrition, intestinal 
parasitism, peptic ulcer disease, 
beriberi, dysentery, irritable bowel 
syndrome and polymyositis, for accrued 
benefits purposes, and whether new and 
material evidence has been submitted to 
reopen a claim of entitlement to service 
connection for pulmonary tuberculosis 
with bronchiectasis, for accrued benefits 
purposes.  If any benefit sought on 
appeal is not granted to the appellant's 
satisfaction, AMC should provide the 
appellant a supplemental statement of the 
case and an opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the appellant unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


